                 Case 2:19-cr-00003-JAM Document 89 Filed 04/21/20 Page 1 of 2


1    MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
2
     Sacramento, CA 95814
3    (916) 201-4188
     Mike.Long.Law@msn.com
4
     Attorney for JOSE ALCALA-GARCIA
5

6                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
7
     THE UNITED STATES OF AMERICA,                  ) No. 19-3 JAM
8
                     Plaintiff,                     )
9                                                   ) STIPULATION AND
            v.                                      ) ORDER MODIFYING THE SCHEDULE
10                                                  ) FOR Mr. ALCALA-GARICA PRE-SENTENCE
                                                    ) REPORT FOR A NEW SENTENCING DATE
11
     JOSE ALCALA-GARCIA,                            ) OF JUNE 30, 2020
12
                                                    )
                        Defendant.                  ) Judge: Hon. John A. Mendez
13   ================================)
          Defendant Jose Alcala-Garcia is requesting a continuance of his sentencing hearing, which is
14

15
     presently set for May 19, 2020. AUSA Quinn Hochhalter, on behalf of the United States Attorney’s

16   Office, and USPO Aylin McFarland, on behalf of the United States Probation Office, have no
17   objection to the requested continuance. The parties hereby stipulate to re-set the schedule for the pre-
18
     sentence report as follows:
19
            Judgment and Sentencing Date: June 30, 2020
20
            Reply, or Statement of Non-opposition: June 23, 2020
21

22          Motion for Correction of the Presentence Report shall be filed with the Court and
            served on the Probation Officer and opposing counsel no later than: June 16, 2020
23
            The Presentence Report shall be filed with the Court and disclosed to the parties no
24
            later than: June 9, 2020
25
     Dated: April 20, 2020                                  Respectfully submitted,
26
                                                            /s/ Michael D. Long
27
                                                            MICHAEL D. LONG
28                                                          Attorney for Jose Alcala-Garcia


                                                      -1-
              Case 2:19-cr-00003-JAM Document 89 Filed 04/21/20 Page 2 of 2


1

2
     Dated: April 20, 2020                               McGREGOR SCOTT
3                                                        United States Attorney

4                                                        /s/ Quinn Hochhalter
                                                         QUINN HOCHHALTER
5
                                                         Assistant U.S. Attorney
6
                                            ORDER
7
            GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
8

9           The Court hereby orders that the schedule for Mr. Alcala-Garcia’s pre-sentence report is
     amended as follows:
10

11          Judgment and Sentencing Date: June 30, 2020 at 9:15 a.m.
12
            Reply, or Statement of Non-opposition: June 23, 2020
13
            Motion for Correction of the Presentence Report shall be filed with the Court and
14          served on the Probation Officer and opposing counsel no later than: June 16, 2020
15
            The Presentence Report shall be filed with the Court and disclosed to the parties no
16          later than: June 9, 2020

17
     Dated: April 20, 2020                       /s/ John A. Mendez_____________
18
                                                 Hon. JOHN A. MENDEZ
19                                               United States District Court Judge

20

21

22

23

24

25

26

27

28




                                                   -2-
